tcmemo_2010_210 united_states tax_court dan k and paula shaw petitioners v commissioner of internal revenue respondent docket no 1642-08l filed date ps filed a petition for judicial review pursuant to sec_6320 i r c in response to a determination by r that lien action was appropriate held ps are liable for the addition_to_tax for failure to pay their tax_liability in a timely manner r’s filing of the lien to protect the government’s interest and denial of an installment_agreement do not constitute an abuse_of_discretion r’s determination to proceed with collection action is sustained robert e mckenzie and kathleen m lach for petitioners gorica b djuraskovic for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether petitioners are liable for the failure to pay addition_to_tax imposed by sec_6651 whether respondent abused his discretion in not agreeing to an installment_payment agreement or offer-in-compromise and whether respondent may proceed with collection by means of a filed tax_lien with respect to petitioners’ federal_income_tax liability for the tax_year findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by reference into our findings petitioners resided in nevada when they filed their petition dan shaw is a real_estate developer in las vegas nevada and has owned his own real_estate development business since early in this decade he was involved with the castaways hotel and casino which closed in because of financial difficulties ms shaw is still involved in expensive litigation concerning union dues and health benefits which arose as the 1unless otherwise indicated all section references are to the internal_revenue_code code of as amended result of the castaways’ closure other real_property investments or investment entities in which mr shaw was involved have suffered foreclosures or deeds in lieu of foreclosures in these events resulted in approximately dollar_figure million of taxable_income a portion of which was so-called phantom income from relief of indebtedness reported on schedule e supplemental income and loss of petitioners’ form_1040 u s individual_income_tax_return in mr shaw began providing consulting services to banks to supplement his income from his real_estate business which was suffering because of poor real_estate and economic conditions petitioners presumably filed their federal_income_tax return by date its extended due_date it was received by respondent on date showing tax due which was not paid with the return on date the tax_shown_on_the_return was assessed together with a dollar_figure addition_to_tax under sec_6651 for failure to timely pay the federal_income_tax liability a dollar_figure addition_to_tax under sec_6654 for failure to make estimated_tax payments and statutory interest on date petitioners submitted 2respondent assessed dollar_figure of additional income_tax a dollar_figure addition_to_tax under sec_6651 and dollar_figure of additional statutory interest on date and abated dollar_figure of previously assessed tax on date to respondent a form 433-a collection information statement for wage earners and self-employed individuals thereafter on date respondent filed a notice_of_federal_tax_lien with respect to petitioners’ unpaid tax_liability for respondent sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for on date on date petitioners responded with a timely form request for a collection_due_process_hearing in which they asserted that the filing of a federal_tax_lien at this time will hinder the taxpayers’ ability to liquidate assets and or secure financing in order to pay the liability in full claimed entitlement to an offer-in- compromise or an installment_agreement and disagreed with the amount of their tax_liability and argued that they had reasonable_cause for failing to pay their tax_liability a 3the notice_of_federal_tax_lien indicates that it was prepared and signed on date although the parties have stipulated that it was also filed on that date a copy of the certified literal transcript for petitioners’ tax_year appears to indicate that it was actually filed on date the apparent discrepancy is not an issue in this case because petitioners do not argue that respondent failed to send them a notification letter within business days of filing the notice as required by sec_6320 moreover even if the notification letter was untimely it does not give rise to an abuse_of_discretion petitioners nevertheless timely requested a hearing within the 30-day period beginning on the day after the fifth business_day following the filing of the notice_of_federal_tax_lien see bruce v commissioner tcmemo_2007_161 collection_due_process_hearing was scheduled for date pincite a m on date petitioners sent respondent additional financial information for consideration thereafter on date petitioners sent respondent’s settlement officer michael a freitag a request for an installment_agreement to address their unpaid and federal_income_tax liabilities in order to pay off the tax_liability of over dollar_figure million petitioners proposed the following payment plan a lump-sum downpayment of dollar_figure within days of acceptance of the agreement monthly payments of dollar_figure beginning days after the lump-sum downpayment and continuing for months except as provided in below a lump sum payment of dollar_figure in lieu of the 24th payment of the installment_agreement and a balloon payment of the balance due in the 54th month petitioners indicated that dan shaw’s income at any given month is unpredictable he does not receive a regular ongoing salary but rather receives sporadic distributions from his various partnership interests generally related to real_estate activity which at the moment is in a downturn in a date response mr freitag listed several problems with the proposal including that the monthly income on the current 433-a submitted shows as dollar_figure per month and not the dollar_figure per the w-2’s the expenses claimed are excessive and exceed the national standards and it appears that the taxpayer can liquidate assets and business interests and pay the liability in full on date petitioners sent mr freitag a letter in which they offered to make additional annual lump sum payments and disagreed with mr freitag’s strict adherence to the use of irs national standards for expenses without consideration of the taxpayers’ unique facts and circumstances the letter also explained that mr shaw’s partial_interests in real_estate projects were not readily liquid because they were often small minority ownership positions and market conditions were depressed on date petitioners sent mr freitag an unsigned copy of their tax_return on october and petitioners sent mr freitag updated financial information on date respondent sent petitioners two separate notices of determination concerning collection action s under sec_6320 and or for attachments to the notices of determination stated that petitioners are not requesting release or withdrawal of the notice_of_federal_tax_lien and there is no indication they meet the conditions for withdrawal or release the attachments further indicated that petitioners did not raise the issue of reasonable_cause at their hearing the attachments also call into question petitioners’ claims of receiving only sporadic income in that regard the attachments state that respondent is currently receiving approximately dollar_figure a month from a levy for periods that are not subject_to this cdp collection_due_process_hearing in addition the revenue officer’s history indicated that the representative stated on three separate occasions during that the levied year would be full paid within a few weeks the attachments indicated that mr freitag had determined that petitioners’ income was approximately dollar_figure per month4 and that their claimed expenses were excessive and exceeded national standards finally the attachments stated that respondent took proper action in filing a notice_of_federal_tax_lien petitioners filed their timely petition with this court on date petitioners assert in the petition that at the hearing and in the determination_letter respondent abused his discretion by denying their request for a reasonable installment_agreement failing to consider abatement of penalties for reasonable_cause and sustaining the lien against petitioners petitioners assert respondent erred in sustaining the lien because he ignored facts concerning petitioners’ legal and accounting expenses other secured debt and fluctuating 4any discrepancy between this dollar_figure amount and the dollar_figure amount referenced by mr freitag in his date letter is not explained by the record income petitioners also assert that respondent prematurely issued the notices of determination without a final courtesy call or counteroffer and failed to determine whether petitioners had reasonable_cause for not paying their taxes more specifically petitioners claim that the dollar_figure was an average monthly figure and that they did not receive this amount on a regular monthly basis they acknowledge that their expenses were greater than respondent’s national standards but cite respondent’s ability to deviate from the standards in their view reasonable_cause for failing to timely pay taxes existed in the light of their financial circumstances which were beyond their control respondent disagrees that petitioners provided sufficient evidence to entitle them to an abatement of penalties for reasonable_cause he contends mr freitag considered petitioners’ sporadic income but nevertheless acted within his discretion in rejecting the installment_agreement respondent argues therefore that the conditions for withdrawing a notice_of_federal_tax_lien under sec_6323 were not met and a federal_tax_lien is appropriate and one of the least intrusive methods of collection opinion i collection actions--general rules sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer who fails to pay any_tax liability after demand for payment the lien generally arises at the time assessment is made sec_6322 sec_6323 however provides that such lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6320 then sets forth procedures applicable to afford protections for taxpayers in lien situations sec_6320 establishes the requirement that the secretary notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 this notice required by sec_6320 must be sent not more than business days after the notice of tax_lien is filed and must advise the taxpayer of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6320 and sec_6320 and c grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals_office has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii challenges to underlying liabilities challenges to the underlying tax_liability may be raised only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability see sec_6330 respondent assessed an addition_to_tax under sec_6651 with respect to petitioners’ tax_year petitioners challenged their liability for the addition_to_tax in their date hearing request arguing that they had reasonable_cause for their failure to pay although they did not pursue the reasonable_cause defense at their sec_6330 hearing they raise it anew in this proceeding 5petitioners claim that they did not have enough time to raise their reasonable_cause defense before appeals because respondent prematurely issued the notices of determination we note that there is no requirement that respondent’s appeals_office wait a certain amount of time before issuing a notice_of_determination see clawson v commissioner tcmemo_2004_106 to the contrary the appeals_office shall attempt to conduct a sec_6330 hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6320-1 q a-e9 proced admin regs the settlement continued because petitioners did not receive a notice_of_deficiency for their tax_year and did not otherwise have an opportunity to dispute their tax_liability they are permitted to challenge their underlying tax_liability for including their liability for the addition_to_tax see sec_6330 115_tc_329 defining underlying tax_liability for sec_6330 purposes to include additions to tax although respondent contends that we should review the appeals office’s determination regarding the sec_6651 addition_to_tax under an abuse_of_discretion standard we will instead review the matter de novo as we would any other review of an underlying tax_liability see also sego v commissioner supra pincite 114_tc_176 sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return the addition is equal to percent of the amount shown as tax on the return for continued officer in this case issued the notices of determination almost months after the sec_6330 hearing in the interim the settlement officer corresponded with petitioners and considered evidence and arguments they submitted the record does not reflect that respondent issued the notices of determination prematurely in any event petitioners clearly raised their reasonable_cause defense in their hearing request and we assume arguendo that petitioners have preserved this right see meeh v commissioner tcmemo_2008_282 reviewing taxpayers’ underlying liability where the issue was raised only in a sec_6330 hearing request and before the court see also sec_301_6320-1 q a-f3 proced admin regs each month or fraction thereof during which the failure to pay continues up to a maximum of percent see id the date prescribed for payment of income_tax is the due_date for filing the return determined without regard to any extension of time for filing see id sec_6151 the commissioner has the burden of production with respect to a taxpayer’s liability for the addition_to_tax sec_7491 to meet that burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax see 116_tc_438 respondent has met that burden however the sec_6651 addition_to_tax is not imposed if the taxpayer proves that the failure to pay is due to reasonable_cause and not willful neglect reasonable_cause for failing to pay is shown if the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date a taxpayer who invests funds in speculative or illiquid assets has not exercised ordinary business care and prudence in providing for the payment of his tax_liability unless at the time of the investment the remainder of the taxpayer's assets and estimated income will be sufficient to pay his tax or it can be reasonably foreseen that the speculative or illiquid investment made by the taxpayer can be utilized by sale or as security for a loan to realize sufficient funds to satisfy the tax_liability a taxpayer will be considered to have exercised ordinary business care and prudence if he made reasonable efforts to conserve sufficient assets in marketable form to satisfy his tax_liability and nevertheless was unable to pay all or a portion of the tax when it became due sec_301_6651-1 proced admin regs petitioners did not timely pay their tax_liability they claim however that their failure to pay was due to reasonable_cause and that they are therefore not liable for a sec_6651 addition_to_tax petitioners attribute their failure to pay to an economic downturn beginning in late and to the aftermath of a failed investment they cite a reduction in their wages and investment_income an increase in expenses due to settlements and accounting and legal fees and a tax_liability resulting largely from cancellation_of_indebtedness_income to support their argument petitioners introduced a form 433-a dated date it contains petitioners’ estimates of their monthly income and expenses as of date mr shaw also testified about petitioners’ income and expenses during the period august through date given the record before us we cannot conclude that petitioners had reasonable_cause for their failure to timely pay their tax_liability although we do not doubt that petitioners were negatively affected by the economic downturn in late the focus of our analysis is earlier see generally godwin v commissioner tcmemo_2003_289 rejecting taxpayer’s argument that he could not pay his federal_income_tax liability because he did not receive enough income in subsequent years affd 132_fedappx_785 11th cir petitioners’ tax was due on date see sec_6072 sec_6151 the evidence petitioners provided however pertains only to their ability to pay in date and during the period august to date petitioners have provided only limited evidence regarding their ability to pay as of the date payment was actually due and we are unable to presume that any such evidence would be favorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir indeed to the extent petitioners’ failure to pay was caused by an economic downturn in late it stands to reason that petitioners had a greater ability to pay on date before the downturn petitioners’ net_worth was invested almost entirely in leveraged real_property while there was some diversification of the real_property investments which included a houston texas office building and some s_corporation partnership or llc interests the portfolio was not diversified with more liquid stocks and bonds or money market investments and was very illiquid the latter problem was aggravated by the fact that the interests owned were in closely held s_corporations partnerships or llcs and were by and large minority interests given the highly leveraged nature of petitioners’ business the lack of liquidity was not up to the prudent_man_standard we have some sympathy for the phantom income problem which often arises in economic downturns because of depreciation on highly leveraged debt-financed properties nevertheless this is foreseeable and was not the only income at issue here it is the duty_of taxpayers with those investments to provide reasonable liquid reserves or a liquidity source to protect the fisc against foreseeable economic downturns petitioners have failed to meet their burden of proving reasonable_cause and are thus liable for the sec_6651 addition_to_tax 6the record does not permit an accurate determination of the source of the castaways and s_corporation partnership or llc income and the parties dispute how much was due to phantom income and how much was rental income for example there was apparently substantial rental income generated by el capitan associates llc in 7even if petitioners had proved that they were unable to pay their federal_income_tax liability when it was due without suffering undue_hardship we are not convinced that they exercised ordinary business care and prudence in providing for payment of the liability see sec_301_6651-1 proced admin regs as a real_estate developer in las vegas with almost two decades of experience mr shaw knew or should have known that real_estate investments in office buildings hotels and casinos are often boom and bust the failure of the castaways-- hardly a remote possibility--resulted in petitioners’ being liable for tax on some cancellation_of_indebtedness_income nevertheless petitioners did not set_aside money or marketable assets that could have been used to pay that liability according to mr shaw’s testimony petitioners pledged most of their assets to raise capital for the castaways hotel and casino and faced substantial lawsuits as the result of labor disputes and unfunded liabilities resulting from the castaways iii installment_agreement sec_6159 gives the secretary discretionary authority to enter into written agreements with any taxpayer under which such taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that such agreement will facilitate full or partial collection of such liability the commissioner has the discretion to accept or reject an installment_agreement proposed by a taxpayer see sec_301_6159-1 proced admin regs we review the commissioner’s rejection of an installment_agreement for abuse_of_discretion see 123_tc_1 affd 412_f3d_819 7th cir we do not conduct an independent review of what would be an acceptable collection alternative nor do we substitute our judgment for that of the appeals_office see 125_tc_301 affd 469_f3d_27 1st cir mccall v commissioner tcmemo_2009_75 because the amount due exceeds dollar_figure petitioners are not guaranteed an installment_agreement by sec_6159 petitioners are also not eligible for a so-called streamlined installment_agreement because their liability exceeds dollar_figure see irm pt date irs news_release ir-2002-41 date petitioners must therefore qualify under the existing and proposed_regulations sec_301_6159-1 proced admin regs in both instances sec_301_6159-1 proced admin regs indicates that an installment_agreement is authorized if the commissioner determines that such an installment_agreement will facilitate the collection of the tax_liability in whole or in part likewise the filing of a notice of tax_lien as a condition of an installment_agreement or in conjunction with one is specifically authorized by sec_301_6159-1 proced admin regs now sec_301_6159-1 proced admin regs permitting the agreement to contain terms that protect the interests of the government the settlement officer considered at least two versions of petitioners’ proposed installment_agreement providing for dollar_figure of upfront earnest money monthly installments of dollar_figure per month with certain specified annual balloon payments but he rejected them as not facilitating collection or being in the best interests of the government his explanation noted that the internal_revenue_service was already collecting dollar_figure a month from a levy source with respect to other tax periods and his analysis that on average petitioners could pay up to dollar_figure per month against their tax_liability he also believed 8the proposed regulation was originally published in the fed reg on date but was withdrawn on date when a newer version of the proposed regulation was also published in the fed reg that latter version was adopted by treas doc date effective date petitioners could liquidate assets or business interests permitting payment in full in less time than the 2-year period petitioners proposed in the light of these facts while the court might have reached a different conclusion we cannot say that there was an abuse_of_discretion by the settlement officer or respondent’s appeals_office in rejecting petitioners’ request for an installment_agreement iv offer-in-compromise petitioners in their written form indicated a desire for an offer-in-compromise but they never submitted the required form_656 offer_in_compromise and supporting documents to respondent petitioners did not actively pursue this option at their appeals hearing they attribute that failure to the alleged premature issuance of the determination_letter petitioners’ briefs in this case likewise do not specifically address the offer-in-compromise collection alternative the record does not indicate that given these facts respondent has abused his discretion in not accepting an offer-in-compromise from petitioners see generally sec_7122 sec_301_7122-1 proced admin regs in any event we deem petitioners to have 9we note that the installment_agreement was proposed in the fall of thus petitioners have already enjoyed de_facto years of its proposed 2-year term and if the proposed payment terms had been complied with the outstanding balance would today be materially reduced abandoned this issue in view of their failure to specifically address it at trial or on brief v intrusiveness of proposed collection action in rendering a determination with respect to a proposed collection action an appeals officer must consider issues raised by the taxpayer verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 settlement officer freitag determined that the proposed collection action balances the need for efficient collection with the taxpayer’s concern than any collection action be no more intrusive than necessary petitioners argue that the settlement officer abused his discretion by sustaining the levy action against petitioners adding that the most intrusive action the service can take against a taxpayer is enforced collection petitioners are mistaken the collection action sustained by the settlement officer was the filing of a notice_of_federal_tax_lien not a levy against petitioners’ propertydollar_figure 10we note there is an important distinction between a lien and a levy a lien is merely a security_interest and does not involve the immediate seizure of property a lien enables the taxpayer to maintain possession of protected property while continued petitioners have not explained why respondent’s filing of a notice_of_federal_tax_lien was overly intrusive and have not made specific arguments why respondent should withdraw the notice of federal tax liendollar_figure in light of the record before us respondent did not abuse his discretion by sustaining the notice_of_federal_tax_lien the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent continued allowing the government to preserve its claim should the status of property later change 896_f2d_377 9th cir 11even if we had held that respondent abused his discretion by rejecting petitioners’ proposed installment_agreement it would not have followed that respondent must withdraw the notice_of_federal_tax_lien sec_6323 is discretionary as noted earlier above the commissioner may but is not required to withdraw a federal_tax_lien after an installment_agreement has become effective and may require a lien as a condition of an installment_agreement see crisan v commissioner tcmemo_2007_67
